DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 08/31/2021. Applicant’s request for After Final Consideration under AFCO2.0 has been acknowledged.
Claims 1, 4, 6, 9, 12, 15 are currently amended claims. Claim 11 is previously cancelled claim. Claims 1-10, 12-16 are pending and considered.
The objection of claims 4, 9, 15 due to informalities has been withdrawn in light of applicant’s amendment to the claims.
Response to Argument
Applicant’s argument, see pages 13-17 of the Remark filed 8/31/2021, with respect to claims over prior arts have been fully considered and are persuasive, further in view of the examiner’s amendments below. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore the rejection under 35 U.S.C. 103 of claims 1-10, 12-16 has been withdrawn.
Allowable Subject Matter
Claims 1-10, 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to acquiring local information of a terminal to establish communication with apparatus by using a corresponding random number along with the 
Claim 1 (similarly claims 4, 6, 9, 12, 15) identifies the uniquely distinct features “monitoring, through a local application tool of the terminal, the random number, wherein the local application tool is executed without having direct interaction with the browser; sending, through the local application tool without interacting with the browser, a second request for information acquisition carrying the monitored random number to the network apparatus; receiving from the network apparatus, by the terminal through the local application tool without interacting with the browser, the first request for information acquisition corresponding to the random number carried in the second request for information acquisition, the correspondence between the random number and the first request for information acquisition being established and stored by the network apparatus; acquiring, through the local application tool, local information of the terminal corresponding to the first request for information acquisition, wherein, in response to the receiving the first request for information acquisition, the local application tool is instructed to acquire the local information and wherein the local information is a verification result acquired2Application No. 15/325,588 Attorney Docket No. 13295.0096-00000Alibaba Ref. No. PCT2704USby verifying a local digital certificate of the terminal through the local application tool; and sending, through the local application tool without interacting with the browser, the local information to the network apparatus”. 
The prior art, Steele et al (US20060179003A1) discloses method for providing consumer’s authentication information to access an information account stored in a central database. In particular Steele teaches using client-side application as local application tool to 
The prior art, Zhang et al (US20060173981A1) discloses method to maintain security by utilizing an ActiveX control by using a calculation of a security code based upon identical algorithm in administrative system and remote server. In particular Zhang teaches using a random number as correspondence and associated with information acquisition request in response to a challenge to ensure that received administrative information is from appropriate client terminal.
The prior art, Masushio et al (US20100049984A1) discloses techniques of using application to access user IC information as acquisition of content as authentication information. In particular Masushio teaches using an application (tool) of a mobile phone to access local IC chip and directly interact with information provider server for authentication information as a conventional method.
The prior art, Tuch et al (US20140289510A1) discloses method of validating configuration profile based on root certificate validation. In particular Tuch teaches using local application/agent to validate certificate to confirm the presence of configuration profile to access managed data in order to access to certain resources of the device.
The prior art, Li et al (US20150106882A1) discloses method for identity authentication. In particular Li teaches identity authentication according to a selected user digital certificate, with a login request carrying a selected user digital certificate according to the selected user digital certificate, and a response indicating authentication success which is returned by the 
The prior arts, either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 1 (similarly claims 4, 6, 9, 12, 15) of “monitoring, through a local application tool of the terminal, the random number, wherein the local application tool is executed without having direct interaction with the browser; sending, through the local application tool without interacting with the browser, a second request for information acquisition carrying the monitored random number to the network apparatus; receiving from the network apparatus, by the terminal through the local application tool without interacting with the browser, the first request for information acquisition corresponding to the random number carried in the second request for information acquisition, the correspondence between the random number and the first request for information acquisition being established and stored by the network apparatus; acquiring, through the local application tool, local information of the terminal corresponding to the first request for information acquisition, wherein, in response to the receiving the first request for information acquisition, the local application tool is instructed to acquire the local information and wherein the local information is a verification result acquired2Application No. 15/325,588 Attorney Docket No. 13295.0096-00000Alibaba Ref. No. PCT2704USby verifying a local digital certificate of the terminal through the local application tool; and sending, through the local application tool without interacting with the browser, the local information to the network apparatus”.
Regarding the dependent claims: dependent claims 2-3, 5, 7-8, 10, 13-14, 16 are also allowed for incorporating the allowable feature recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
The application has been amended as follows: 
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Misook Kim (650-849-6649), Aaron J. Capron (650-849-6600) on 9/8/21021 and further communication on 9/13/2021 (See PTO-413 interview summary).

PLEASE AMEND THE CLAIMS AS FOLLOWS:
1.	(Previously Presented) A method for acquiring local information in a terminal, the method comprising:
sending, by a browser of the terminal, a first request for information acquisition to a network apparatus through a script in the browser;
receiving, through the browser, a random number corresponding to the first request for information acquisition from the network apparatus;
monitoring, through a local application tool of the terminal, the random number, 
sending, through the local application tool without interacting with the browser, a second request for information acquisition carrying the monitored random number to the network apparatus;
receiving from the network apparatus, by the terminal through the local application tool without interacting with the browser, the first request for information acquisition corresponding to the random number carried in the second request for information acquisition, the correspondence between the random number and the first request for information acquisition being established and stored by the network apparatus; 
acquiring, through the local application tool, local information of the terminal corresponding to the first request for information acquisition, wherein, in response to the receiving the first request for information acquisition, the local application tool is instructed to acquire the local information and wherein the local information is a verification result acquired by verifying a local digital certificate of the terminal through the local application tool; and 
sending, through the local application tool without interacting with the browser, the local information to the network apparatus.

2.	(Original) The method of claim 1, 
wherein the first request for information acquisition acquired through the local application tool is an encrypted first request for information acquisition, and
wherein the method further comprises:


3.	(Original) The method of claim 1, wherein the script includes a JavaScript script.

4.	(Previously Presented) A method for acquiring local information from a remote terminal, the method comprising:
receiving a first request for information acquisition sent by a browser of the terminal through a script in the browser;
determining and storing a random number corresponding to the first request for information acquisition;
sending the random number to the terminal;
receiving a second request for information acquisition carrying the random number sent by the terminal through a local application tool without interacting with the browser, wherein the local application tool is executed without having direct interaction with the browser;
sending, to the local application tool of the terminal without interacting with the browser, the first request for information acquisition corresponding to the random number carried in the second request for information acquisition, wherein, in response to the first request for information acquisition being received by the local application tool, the local application tool is instructed to acquire local information of the terminal and wherein the local information is a verification result acquired by verifying a local digital certificate of the terminal 
receiving the local information corresponding to the received first request for information acquisition and acquired by the terminal through the local application tool without interacting with the browser.

5.	(Original) The method of claim 4, further comprising:
encrypting the first request for information acquisition corresponding to the random number carried in the second request for information acquisition before sending, to the terminal, the first request for information acquisition corresponding to the random number carried in the second request for information acquisition.

6.	(Previously Presented) An apparatus for acquiring local information, the apparatus comprising:
a memory storing a set of instructions; and
one or more processors configured to execute the set of instructions to cause the apparatus to perform:
sending, by a browser of a terminal, a first request for information acquisition to a network apparatus through a script in the browser;
receiving, through the browser, a random number corresponding to the first request for information acquisition from the network apparatus;
monitoring, through a local application tool of the terminal, the random number, wherein the local application tool is executed without having direct interaction with the 
sending, through the local application tool without interacting with the browser, a second request for information acquisition carrying the monitored random number to the network apparatus;
receiving from the network apparatus, through the local application tool without interacting with the browser, the first request for information acquisition corresponding to the random number carried in the second request for information acquisition, the correspondence between the random number and the first request for information acquisition being established and stored by the network apparatus;
acquiring, through the local application tool, local information of the terminal corresponding to the first request for information acquisition, wherein, in response to the receiving the first request for information acquisition, the local application tool is instructed to acquire the local information and wherein the local information is a verification result acquired by verifying a local digital certificate of the terminal through the local application tool; and
sending the local information to the network apparatus through the local application tool without interacting with the browser.

7.	(Previously Presented) The apparatus of claim 6, 
wherein the first request for information acquisition acquired through the local application tool is an encrypted first request for information acquisition, and
wherein the one or more processors are configured to execute the set of instructions to cause the apparatus to further perform: 


8.	(Original) The apparatus of claim 6, wherein the script includes a JavaScript script.

9.	(Previously Presented) An apparatus for acquiring local information from a remote terminal, the apparatus comprising:
a memory storing a set of instructions; and
one or more processors configured to execute the set of instructions to cause the apparatus to perform:
receiving a first request for information acquisition sent by a browser of the terminal through a script in the browser;
determining a random number corresponding to the first request for information acquisition;
sending the random number to the terminal;
storing the random number corresponding to the first request for information acquisition;
receiving a second request for information acquisition carrying the random number sent by the terminal through a local application tool without interacting with the browser, wherein the local application tool is executed without having direct interaction with the browser;

receiving the local information, acquired by the terminal through the local application tool, corresponding to the received first request for information acquisition without interacting with the browser.

10.	(Previously Presented) The apparatus of claim 9, wherein the one or more processors are configured to execute the set of instructions to cause the apparatus to further perform: 
encrypting the first request for information acquisition corresponding to the random number carried in the second request for information acquisition before sending, to the terminal, the first request for information acquisition corresponding to the random number carried in the second request for information acquisition.

11.	(Canceled).

12.	(Currently Amended) A non-transitory computer readable medium that stores a when executed by at least one processor of an apparatus causes the apparatus to perform a method for storing data, the method comprising:
sending, by a browser of a terminal, a first request for information acquisition to a network apparatus through a script in the browser;
receiving, through the browser, a random number corresponding to the first request for information acquisition from the network apparatus;
monitoring, through a local application tool of the terminal, the random number, wherein the local application tool is executed without having direct interaction with the browser;
sending, through the local application tool without interacting with the browser, a second request for information acquisition carrying the monitored random number to the network apparatus;
receiving from the network apparatus, through the local application tool without interacting with the browser, the first request for information acquisition corresponding to the random number carried in the second request for information acquisition, the correspondence between the random number and the first request for information acquisition being established and stored by the network apparatus; 
acquiring, through the local application tool, local information of the terminal corresponding to the first request for information acquisition, wherein, in response to the receiving the first request for information acquisition, the local application tool is instructed to acquire the local information and wherein the local information is a verification result acquired by verifying a local digital certificate of the terminal through the local application tool; and 


13.	(Previously Presented) The non-transitory computer readable medium of 12, 
wherein the first request for information acquisition acquired through the local application tool is an encrypted first request for information acquisition, and
wherein the method further comprises:
decrypting the first request for information acquisition through the local application tool before acquiring, through the local application tool, the local information corresponding to the first request for information acquisition.

14.	(Previously Presented) The non-transitory computer readable medium of 12, wherein the script includes a JavaScript script.

15.	(Currently Amended) A non-transitory computer readable medium that stores a set of instructions that when executed by at least one processor of an apparatus causes the apparatus to perform a method for storing data, the method comprising:
receiving a first request for information acquisition sent by a browser of a remote terminal through a script in the browser;
determining and storing a random number corresponding to the first request for information acquisition;
sending the random number to the terminal;

sending, to the local application tool of the terminal without interacting with the browser, the first request for information acquisition corresponding to the random number carried in the second request for information acquisition, wherein, in response to the first request for information acquisition being received by the local application tool, the local application tool is instructed to acquire local information of the terminal and wherein the local information is a verification result acquired by verifying a local digital certificate of the terminal through the local application tool; and
receiving the local information corresponding to the received first request for information acquisition and acquired by the terminal through the local application tool without interacting with the browser.

16.	(Previously Presented) The non-transitory computer readable medium of 15, the method further comprising:
encrypting the first request for information acquisition corresponding to the random number carried in the second request for information acquisition before sending, to the terminal, the first request for information acquisition corresponding to the random number carried in the second request for information acquisition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436